Citation Nr: 0003774	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
exposure to ionizing radiation, to include bleeding gums, 
rashes, ulcers, bones and joints, kidney stone, gallbladder, 
lost teeth, spurs in the shoulders and headaches.

2.  Entitlement to service connection for suspected cancer as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, K. Jaeger, and L. Jaeger, observers


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision from the Milwaukee, Wisconsin, Regional Office (RO), 
which, in pertinent part, determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for residuals of exposure to ionizing 
radiation, to include bleeding gums, rashes, ulcers, bones 
and joints, kidney stone, gallbladder, lost teeth, spurs in 
the shoulders and headaches.  That determination also denied 
service connection for suspected cancer as a result of 
exposure to ionizing radiation.

The Board will remand for the issuance of a statement of the 
case the issues of entitlement to service connection for 
residuals of a right foot injury and whether new and material 
evidence has been submitted to reopen the claims for service 
connection for residuals of a left foot injury.  See 
Manlincon v. West, 12 Vet.App. 238, 240 (1999).


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied service 
connection for residuals of exposure to ionizing radiation, 
to include a skin disorder, a stomach ulcer, joint diseases, 
and a kidney disorder.  The veteran was notified in writing 
of the decision in September 1988.  The veteran did not 
perfect an appeal of the adverse decision.

2.  In a September 1989, the RO denied service connection for 
residuals of exposure to ionizing radiation, to include gum 
disease, teeth removed, gallstones and bladder removed, 
fungus, skin condition and headaches.  The veteran was 
notified in writing of the decision in September 1989.  The 
veteran did not perfect an appeal of the adverse decision.

3.  The evidence associated with the claims file subsequent 
to the September 1989 rating action is new and bears directly 
and substantially on the question of whether the veteran 
incurred residuals of exposure to ionizing radiation, to 
include bleeding gums, rashes, ulcers, bones and joints, 
kidney stone, gallbladder, lost teeth, spurs in the shoulders 
and headaches as a result of service.

4.  There is no competent evidence linking the veteran's 
bleeding gums, rashes, ulcers, bones and joints, kidney 
stone, gallbladder, lost teeth, spurs in the shoulders and 
headaches to service, or to any inservice occurrence or 
event, including as a result of exposure to ionizing 
radiation.

5.  There is no competent medical evidence that the veteran 
has been diagnosed as having cancer.  


CONCLUSIONS OF LAW

1.  The evidence submitted to reopen the claim for residuals 
of exposure to ionizing radiation, to include bleeding gums, 
rashes, ulcers, bones and joints, kidney stone, gallbladder, 
lost teeth, spurs in the shoulders and headaches is new and 
material and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105, (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claims for entitlement to service connection for 
residuals of exposure to ionizing radiation, to include 
bleeding gums, rashes, ulcers, bones and joints, kidney 
stone, gallbladder, lost teeth, spurs in the shoulders and 
headaches are not well grounded.   38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for  entitlement to service connection for 
suspected cancer as a result of exposure to ionizing 
radiation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Exposure to Ionizing Radiation, to include 
Bleeding Gums, Rashes, Ulcers, Bones and Joints, Kidney 
Stone, Gallbladder, Lost Teeth, Spurs in the Shoulders and 
Headaches

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for residuals of exposure to ionizing radiation, 
to include a skin disorder, a stomach ulcer, joint diseases, 
and a kidney disorder in an August 1988 rating decision.  The 
RO specifically determined that the claimed disabilities were 
not shown to be either directly service incurred or secondary 
to exposure to radiation exposure.  It was noted that there 
were no findings or symptoms of the claimed disabilities in 
the service medical records and that there was no evidence of 
a stomach ulcer, joint disease or a kidney disorder within 
the one year presumptive period following his period of 
active service.  It was also noted that the claimed 
disabilities were not recognized as radiogenic diseases as 
defined under 38 C.F.R. § 3.11B or Public Law 100-321.  The 
veteran was informed of this decision in September 1988, but 
did not perfect an appeal of the adverse decision.

In a September 1989 rating action, the RO, in pertinent part, 
confirmed the denial of service connection for residuals of 
exposure to ionizing radiation, to include a skin disorder, a 
stomach ulcer, joint diseases, and a kidney disorder.  The RO 
also initially denied service connection for residuals of 
exposure to ionizing radiation, to include gum disease, teeth 
removed, gallstones and bladder removed, and headaches on the 
basis that the claimed disabilities were not shown to be 
either directly service incurred or secondary to exposure to 
radiation.  It was noted that there were no findings or 
symptoms of the claimed disabilities in the service medical 
records and that there was no evidence of gallbladder stones 
or an organic disease of the nervous system within the one 
year presumptive period following his period of active 
service.  It was also noted that the claimed disabilities 
were not recognized as radiogenic diseases as defined under 
38 C.F.R. § 3.11B or Public Law 100-321.  The veteran was 
informed of this decision in September 1989, but did appeal 
that determination within one year following that date.

The September 1989 RO decision is final. 38 U.S.C.A. § 7105 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the September 1989 RO decision.

In this case, the veteran has submitted statements and 
testimony at the August 1997 and June 1999 hearings, service 
personnel records, a Fact Sheet Nuclear Test Personnel Review 
Program and other treatise after his hearing before a member 
of the Board at the RO in June 1999, and multiple VA and 
private medical records dating from 1975 to 1999, indicating 
treatment for various disabilities, most of which were not of 
record at the time of the September 1989 RO decision.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred residuals of exposure to ionizing 
radiation, to include bleeding gums, rashes, ulcers, bones 
and joints, kidney stone, gallbladder, lost teeth, spurs in 
the shoulders and headaches as a result of service.  
Accordingly, the veteran's claim for service connection for 
residuals of exposure to ionizing radiation, to include 
bleeding gums, rashes, ulcers, bones and joints, kidney 
stone, gallbladder, lost teeth, spurs in the shoulders and 
headaches is reopened.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  See Winters, 12 Vet. App. at 
219.  See 38 U.S.C.A. § 7261(b) (West 1991) (the Court shall 
take due account of prejudicial error); see also Edenfield v. 
Brown, 8 Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury." Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The statutory and regulatory provisions pertaining to 
radiation exposure provide that if a veteran participated in 
a "radiation-risk" activity, the list of which includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946, there is a rebuttable presumption in 
favor of service connection for certain specified disease, 
all of them malignant.  38 U.S.C.A. § 1112 (c) (West 1991); 
38 C.F.R. § 3.309(d) (1999).  Furthermore, by regulation, it 
is provided that if the veteran develops a disease identified 
as "radiogenic" in the regulation, and claims a connection 
to radiation exposure, development will be undertaken 
regarding his actual exposure dosage and whether there is an 
etiological connection between such exposure and his disease.  
38 C.F.R. § 3.311.

Moreover, service connection based on radiation exposure can 
also be established with proof of actual direct causation, 
which requires, as a starting point, competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311; Combee v. Brown, 3 F.3d 1039 
(Fed. Cir. 1994).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.  If the chronicity provision does not apply, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The veteran testified at a RO hearing in August 1997 that he 
was exposed to ionizing radiation while stationed at Cherry 
Point, North Carolina in approximately 1953.  He stated that 
his duties included repairing and overhauling aircrafts that 
had been used during the Korean Conflict and had landed at an 
airbase in either Hiroshima or Nagasaki Japan.  He contended 
that these planes were contaminated by radiation since they 
were in either Hiroshima or Nagasaki.  He has asserted that 
he developed bleeding gums, rashes, ulcers, bones and joints, 
kidney stone, gallbladder, lost teeth, spurs in the shoulders 
and headaches as a consequence of exposure to ionizing 
radiation during service. 

A review of the record discloses that indicates that the 
veteran has been diagnosed with generalized bone loss of 40 
to 60 percent, periodontitis, absence of teeth acquired-
partial missing teeth replaced by right fixed bridge and 
dental caries pulp, dyshidrosis of the palms and soles, hand 
dermatitis, active duodenal ulcer, degenerative joint disease 
of the lumbar spine, degenerative disk disease of the 
cervical spine, a left kidney stone, renal stones, 
cholelithiasis, left shoulder impingement, stable 
acromioclavicular joint degenerative joint disease of the 
left shoulder, and left shoulder rotator cuff tendonitis, and 
headaches.  These disabilities are neither considered a 
disease that is specific to "radiation-exposed" veterans, 
nor are they considered a "radiogenic" disease.  38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).    Further, the veteran has not 
provide competent medical evidence which indicates that there 
was any relationship between the claimed disabilities and 
radiation exposure.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  Additionally, there is no evidence of degenerative 
joint disease, a kidney disorder, gallbladder stones, an 
organic disease of the nervous system and peptic ulcers 
(gastric or duodenal) within one year following the veteran's 
separation from service.  .  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Indeed, the testimony of the veteran, from his August 1997 
and June 1999 hearings, and the statements from his wife 
constitute the only evidence suggesting a nexus between the 
current disorders and service.  However, they have not been 
shown to possess the medical expertise necessary to establish 
a nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
lay evidence of record, alone, does not provide a sufficient 
basis upon which to find these claim to be well grounded.  
See Grottveit v. Brown, 5 Vet. App. at 93.

II.  Suspected cancer

The veteran has not submitted competent medical evidence 
establishing that he currently has cancer or been diagnosed 
with suspected cancer.  The only evidence of the existence of 
this disability is the veteran's lay statement contained in 
hearing testimony and statements.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet-App. 492, 494-5 (1992).  In the absence of 
competent evidence of a current disability, his claim for 
service connection for suspected cancer as a result of 
exposure to ionizing radiation  must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-1468

III. Conclusion

Since these claims are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that [VA] 
has a duty to assist a claimant until the claimant meets his 
or her burden of establishing a 'well-grounded' claim").  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  The Board notes that at his 
June 1999 hearing, the veteran indicated that he would seek 
an opinion from his physician linking his claimed 
disabilities to exposure to ionizing radiation in service.  
No such opinion has been received.  There is no further duty 
on the part of the VA under 38 U.S.C.A. § 5103(a) to notify 
the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

New and material evidence having been submitted, the claim 
for residuals of exposure to ionizing radiation, to include 
bleeding gums, rashes, ulcers, bones and joints, kidney 
stone, gallbladder, lost teeth, spurs in the shoulders and 
headaches is reopened.  To this extent only, the appeal is 
granted.

A well-grounded claim not having been submitted, service 
connection for residuals of exposure to ionizing radiation, 
to include bleeding gums, rashes, ulcers, bones and joints, 
kidney stone, gallbladder, lost teeth, spurs in the shoulders 
and headaches is denied.

A well-grounded claim not having been submitted, service 
connection for suspected cancer as a residuals of exposure to 
ionizing radiation is denied.


REMAND

In an October 1999 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
residuals of a right foot injury and residuals of a left foot 
injury, which would include consideration of whether new and 
material evidence has been submitted since a prior rating 
action.  The veteran filed a notice of disagreement to this 
decision in November 1999.  Such a notice requires that the 
Board remand this issue to the RO for issuance of a statement 
of the case.Manlincon, 12 Vet.App. at 240.

Accordingly, the case is REMANDED for the following actions:

The veteran and his representative should 
be furnished a statement of the case on 
the issues entitlement to service 
connection for residuals of a right foot 
injury and whether new and material 
evidence has been submitted to reopen the 
claims for service connection for 
residuals of a left foot injury.  The 
veteran and his representative should 
also be advised of the necessity of 
perfecting the appeal by filing a timely 
substantive appeal.

The purpose of this remand is to ensure compliance with 
Manlincon v. West, 12 Vet.App. 238, 240 (1999).  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


